ACCEPTED
                                                                                         01-14-00335-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   10/27/2015 2:12:11 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                    NOS. 01-14-00335-CR & 01-14-00336-CR

DAMION GENTRY                            §          IN THE FIRST DISTRICT
                                                                  FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
VS.                                      §          COURT    OF10/27/2015
                                                                APPEALS   2:12:11 PM
                                                               CHRISTOPHER A. PRINE
                                                                        Clerk
THE STATE OF TEXAS                       §          HOUSTON, TEXAS

      STATE’S MOTION FOR LEAVE TO FILE ITS AMENDED BRIEF

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      On October 16, 2015, the deputy court reporter for the certification hearing in

the above-referenced appeals filed an amended reporter’s record. The State asks leave

of the Court to file its amended brief, wherein the following changes to its original

brief were made:

1.    Record references for the evidence adduced at the certification hearing as
      shown in the reporter’s record filed October 16, 2015;

2.    Spelling of names and word changes made by the court reporter to accurately
      reflect the proceeding;

3.    The Southwest Reporter citation for Gonzales v. State;

4.    Addition of a reference to “[t]he testimony of Shane Marvin, court liaison
      officer of the Fort Bend County Juvenile Probation Department. [4CH5-74]”
      on page 17, listing the evidence considered by the juvenile court in certifying
      Appellant as an adult.

      The substance of the State’s arguments remain unchanged.




                                         1
      WHERFORE, PREMISES CONSIDERED, the State asks this Court to grant

leave to file its amended brief.

                                            Respectfully submitted,

                                            John F. Healey, Jr.
                                            SBOT # 09328300
                                            District Attorney, 268th Judicial District
                                            Fort Bend County, Texas

                                            /s/ Gail Kikawa McConnell
                                            Gail Kikawa McConnell
                                            SBOT # 11395400
                                            Assistant District Attorney
                                            301 Jackson Street, Room 101
                                            Fort Bend County, Texas 77469
                                            (281) 238-3205 / (281) 238-3340 (fax)
                                            Gail.McConnell@fortbendcountytx.gov


                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing State's motion was served on
October 27, 2015, through the electronic filing manager or by email on Mr. Michael
Diaz, Attorney for Appellant, .

                                            /s/ Gail Kikawa McConnell
                                            Gail Kikawa McConnell




                                        2